DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1 begins with “Treatment machine”.  However, the recitation should be - - A treatment machine - -.  Dependent claims 2-14 begin with “Treatment”.  However, the claims should begin with - - The treatment - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “Treatment machine for flexible material webs, in particular in the form of a plastic film which can be passed through treatment furnaces”.  The limiting effect of the recitation is unclear.  The presence of “in particular” language followed by a narrower recitation than “flexible material web” raises a question as to whether the claim is limited to “a plastic film”.  Further, the recitation refers to “treatment furnaces”.  It is not clear whether the treatment machine is intended to be limited to a treatment furnace or whether something else is intended.  Appropriate correction and/or clarification are required.
At line 18, the claim recites “the chamber inlet wall”.  The recitation lacks antecedent basis in the claims. Appropriate correction and/or clarification are required.
It is noted that claim 1 refers to “leading” and “trailing” zones.  In context, these are clearly understood to correspond to upstream and downstream locations that are inherently present in the claimed arrangement (leading/upstream zone [Wingdings font/0xE0] neutral zone [Wingdings font/0xE0] trailing/downstream zone).  As such, a recitation such as “the trailing zone” at line 14 has inherent and clear antecedent basis in the claim.
As to claim 3, the claim recites the angle “is less than 40 °C or less than 35°…and preferably > 0°”.  The limiting effect of the recitation is unclear.  The recitation of broad and narrow together and the recitation of preferable angles raises a question as to the metes and bounds of the claim as it is unclear what is necessarily required to be within the scope of the claim.  Appropriate correction and/or clarification are required.
As to claim 4, the claim recites “the gaseous fluid flow supplied in the extraction direction through the nozzle arrangement arranged to be leading”.  The limiting effect of the recitation is unclear.  The recitation lacks antecedent basis as the claim does not recite or inherently require gas flow in the extraction direction.  Further, the gaseous fluid flow in claim 1 is understood to “follow” at least one of the walls as it flows toward the material web.  It is not clear whether the current recitation is an additional supply of gaseous flow, whether it includes a typographical error, whether the claim intends to point to a downstream nozzle pointing toward a downstream wall or whether something else is intended.  Appropriate correction and/or clarification is required.
As to claim 5, the claim recites the temperature is “less than 20°C in particular less than 15°C…and in particular deviates less than 1°C”.  The limiting effect of the recitation is unclear. The recitation of broad and narrow together raises a question as to the metes and bounds of the claim as it is unclear what is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required.
As to claim 7, the claim recites “the nozzle device” and “the trailing nozzle device” and “the two nozzle assemblies”.  The recitations lack antecedent basis in the claims.  Further, the claim recites “preferably arranged between the two nozzle assemblies”.  It is not clear whether this limitation is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required.
As to claim 8, the claim recites “preferably arranged…web”. It is not clear whether this limitation is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required. Further, the claim recites “the two nozzle arrangements”.  The recitation lacks antecedent basis in the claims. Further, the claim recites “adjacent to this”.  It is not clear to what “this” is referring.  Appropriate correction and/or clarification are required.
As to claim 9, the claim recites “preferably in…device”. It is not clear whether this limitation is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required. 
As to claim 10, the claim recites “the nozzle devices” and “the extraction devices”.  The recitations lack antecedent basis in the claims. Appropriate correction and/or clarification are required.
As to claim 11, the claim recites “are aligned at an angle of 90° to the plane of the material web or deviate by less than 20°”.  It is not clear whether the deviation is a deviation of less than 20° relative to 90° or whether the deviation is between the walls themselves.  Further, the claim recites “in particular less than 15°…an in particular less than 1° therefrom”.  The recitation of broad and narrow together raises a question as to the metes and bounds of the claim as it is unclear what is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required.
As to claims 12-14, the claims recite “the nozzle…opening”.  The recitations lack antecedent basis in the claims. Appropriate correction and/or clarification are required.
Further, claim 13 recites deviates by less than +/- 20% and in particular by less than +/- 10%”.  The limiting effect of the recitation is unclear.  The recitation of broad and narrow together raises a question as to the metes and bounds of the claim as it is unclear what is necessarily required to be within the scope of the claim. Appropriate correction and/or clarification are required.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (US 10,184,722) in view of Hemsath et al. (US 3,909,953).
Regarding claims 1 and 3, Ingle teaches a treatment machine/multi-zone heating oven suitable for use with flexible material webs, in particular in the form of a plastic film which can be passed through treatment furnaces (Note: an apparatus claim is limited to the claimed structure itself and not the manner of operating or using the claimed structure.  If the device of the prior art is capable of being utilized in the claimed manner, it is applicable to the claimed invention.), said treatment machine/heating oven having the following features: the treatment machine/heating oven (107) comprises at least two successive zones/chambers in an extraction direction of the material web (Figure 1 (202a); (202b); Figures 3A-3B: Zone 1 through Zone N; col. 3, lines 51-63); at least one neutral zone/slot region is provided between at least two successive zones in the extraction direction (Figures 3A and 3B; see zone/slot region (311) in Figures 3A and 3B; col. 8, lines 22-35); the zone/chamber upstream from the neutral zone/slot region (311) comprises a zone outlet wall provided with an outlet slot and/or a neutral zone wall, through which the material web exits in the extraction direction from the upstream zone into the neutral zone (see the structure of the zones/chambers shown in Figures 3A and 3B); the zone subsequent to the neutral zone in the extraction direction comprises a zone inlet wall and/or a neutral zone wall, which is provided with an inlet slot through which the material web enters the trailing zone in the extraction direction (see the structure of the zones/chambers shown in Figures 3A and 3B); in the neutral zone/slot region (311), an air curtain is provided, adjacent to a zone exit wall and/or a leading neutral zone wall on the one hand, and/or adjacent to the chamber inlet wall and/or a trailing neutral zone wall on the other hand, via which nozzle arrangement is provided, via which a gaseous fluid flow reaching a material web is generated (col. 3, line 50 – col. 4, line 4; col. 5, lines 33-54; col. 7, lines 45-46 (301a-n); col. 8, lines 23-35 – located within slot region 311).
Ingle does not provide details regarding the structure of the air curtain to be utilized in the neutral zone/slot region (311). As such, Ingle does not teach the air curtain has a nozzle arrangement as claimed wherein the gas is directed at an angle of less than 45 ° in the direction of the walls or wherein the nozzle arrangement is formed such that the gas flows following the walls as far as the web material as claimed.  
However, Hemsath teach an analogous method for providing and air curtain/aerodynamic seal, wherein the air curtain/aerodynamic seal has a nozzle arrangement as claimed wherein the gas is directed at an angle of less than 45 ° in the direction of the walls or wherein the nozzle arrangement is formed such that the gas flows following the walls as far as the web material as claimed (Figure 4; col. 7, line 53-col. 8, line 66).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ingle and Hemsath et al. and to have utilized the nozzle arrangement of Hemsath et al. in the neutral zone/slot region (311) of Ingle, for the purpose, as suggested by the references of providing an effective air curtain/aerodynamic seal between the zones/chambers of Ingle.  By utilizing the nozzle arrangement of Hemsath et al. in the neutral zone/slot region (311) of Ingle, the nozzles and gas flow are oriented and flow, or are capable of flowing, in the claimed and disclosed manner (e.g. along a portion of the wall of the zone/region prior to coming into contact with the web and through nozzles that are substantially perpendicular to the web/parallel to the wall (i.e. at an angle close to or equal to 0 °)). 
As to claim 2, the combination teaches the treatment machine set forth above.  As the nozzle of Hemsath is not flush with the wall of the zone/chamber, the same structure set forth in the instant application is employed in the combination (e.g. see Figure 2 in the application modified for an angle close to 0°).  As such, the wall in the combination is capable of leading/guiding the gas in the same claimed manner.
As to claims 4 and 5, Ingles teaches the gas can be heated (col. 8, lines 32-35).  As such, the heated gas is understood to be capable of achieving the claimed temperatures.
As to claim 6, the nozzles set forth in the combination, as taught by Hemsath et al., have a hole/slot arrangement as claimed (col. 7, line 53-col. 8, line 66; Figure 4).
As to claims 7 and 8, Ingle teaches an exhaust system that can be located within the zones and/or between the zones (col. 7, lines 45-47).  This suggests the exhaust system/device(s) can be provided in both the zones and the slot region (311) and reads upon the claims to the extent they are understood (see section 112b rejection above). 
	As to claims 9 and 10 Ingles teaches the neutral zone/slot region (311) is associated with a housing device (e.g. it is enclosed and is within the oven; Figures 3A and 3B) and the air curtain is within this region (col. 8, lines 23-35).
	As to claims 11, the walls are shown in both Ingle and Hemsath et al. to substantially perpendicular to the travel of the web (Ingle: Figures 3A and 3B; Hemsath et al. Figure 4).
	As to claims 12-14, as set forth in the rejection of claim 2, the configuration is understood to function as an air-guiding device.  Further, Hemsath et al. disclose the nozzle is configured to and capable of extending across the width of materials as claimed (col. 7, line 53-col. 8, line 66). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous treatment machines and/or air curtain/nozzle arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742